Citation Nr: 1016166	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-36 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel
INTRODUCTION

The Veteran served on active duty from July 1992 to July 
1996, October 1996 to November 2002, and from November 2003 
to May 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the Veteran's claims for 
service connection for bilateral hearing loss and 
posttraumatic stress disorder (PTSD).  During the pendency of 
the appeal, the Veteran relocated to Idaho.  In February 
2009, jurisdiction of his claims was transferred to the RO in 
Boise, Idaho.  In August 2009, the Veteran and his spouse 
testified before the undersigned at a hearing that was held 
at the Boise, Idaho, RO.

With respect to the Veteran's claim for service connection 
for PTSD, the Board concludes that in light of the decision 
of the Court of Appeals for Veterans Claims (Court) in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record), the issue is more 
appropriately characterized as captioned above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

REMAND

The Veteran contends that he developed bilateral hearing loss 
and PTSD as a result of his last period of active service, 
while he was stationed in Iraq.

Specifically, he asserts that he was exposed to acoustic 
trauma in the form of small arms fire, mortar fire, and 
improvised explosive device (IED) blasts.  In his August 2009 
testimony before the Board, the Veteran estimated his 
distance from the IED blast to be approximately 200 to 250 
yards away, and his distance from the mortar fire to be 
approximately 150 yards away.  Since his reported exposure to 
acoustic trauma in service, he has experienced decreased 
acuity of hearing.

The Veteran's service records do not demonstrate hearing loss 
that comports with VA criteria for consideration as a 
disability.  See 38 C.F.R. § 3.385 (2009).  Similarly, 
although on examination conducted on behalf of VA in August 
2005 the examiner determined that the hearing loss 
demonstrated on audiometric testing most likely was related 
to his active service, that report of examination also did 
not demonstrate hearing loss as defined by 38 C.F.R. § 3.385.

Significantly, however, at his August 2009 hearing before the 
Board, the Veteran and his spouse testified that his hearing 
loss disability had worsened since the May 2005 examination, 
such that he now experienced tremendous difficulty in 
conversations.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); see also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  Because the Veteran's 
hearing loss has been attributed to his active service, and 
he asserts that his hearing loss is now more severe, such 
that it might qualify as a disability under 38 C.F.R. 
§ 3.385, the Board finds that a remand for an additional 
examination to assess the current severity of the Veteran's 
hearing loss is necessary.

In this regard, C&P hearing examination worksheets were 
revised during the appeal period to include the effect of a 
veteran's hearing loss disability on occupational functioning 
and daily activities.  See Revised Disability Examination 
Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs 
Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2009); 
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  
Because the May 2005 examiner did not comment on the specific 
functional effects of the Veteran's hearing loss disability, 
the Board finds that an additional examination and opinion 
addressing the impact of the Veteran's hearing loss on his 
daily functioning is necessary.  Martinak v. Nicholson, 21 
Vet. App. at 455-56.

A remand is also required with respect to the Veteran's claim 
for service connection for an acquired psychiatric disorder.  

The Veteran's service treatment records do not demonstrate a 
diagnosis of any psychiatric disorder.  However, on 
examination in March 2005, prior to separation from service, 
the Veteran stated that while stationed in Iraq, he had felt 
that was in great danger of being killed.  Post-service 
treatment records show that the Veteran reported experiencing 
mental health problems, including difficulty sleeping, since 
he had gotten back from Iraq.  VA records dated in April 2007 
show that PTSD needed to be ruled out as a current diagnosis, 
and that he was referred for further psychiatric evaluation.  

In his August 2009 testimony before the Board, the Veteran 
stated that he had been receiving treatment for PTSD from the 
Vet Center.  He additionally indicated in a February 2009 
written statement that updated medical reports could be 
obtained from the VA hospital in Spokane, Washington.  The 
most recent VA clinical records of record are dated in 
November 2008.  Given the Veteran's relocation to Idaho, it 
is not clear whether he received VA treatment after November 
2008.  Nevertheless, an attempt to obtain VA records dated 
since November 2008 should be made.

Additionally, records from the Vet Center have not yet been 
requested.  Because these records include information 
pertinent to the Veteran's claim, they are relevant, and 
should be obtained.

Insofar as the Veteran's claim for service connection for an 
acquired psychiatric disorder encompasses a claim of 
entitlement to service connection for PTSD, no attempt has 
yet been made to verify the Veteran's reported stressor.

In written statements and in his August 2009 testimony before 
the Board, the Veteran described experiencing a stressful 
event during the summer of 2004 while stationed in Iraq, 
where two teenage boys placed a mortar round near where the 
Colonel and Sergeant Major were located.  At the time of the 
incident, the Veteran was in a tower performing watch duty.  
He witnessed the boys come out of the tree line with the 
mortar round in their hands and place the mortar round down.  
The Veteran and his colleagues had attempted to alert others 
as to the potential danger, but their messages were ignored.  
He testified that his radio alerts regarding the danger had 
been documented and logged.

To date, no attempt to retrieve the information from the log 
books has been made. 

The Veteran's service personnel records thus far have been 
determined to be unavailable.  In June 2005, the National 
Personnel Records Center (NPRC) indicated that they had no 
records for the Veteran.  A September 2005 request for 
records from the Veteran's National Guard unit yielded a 
December 2005 response indicating that the Veteran had been 
transferred to a different National Guard unit, but that 
prior to his transfer, he had been given a copy of his 
records that he could mail in.  In February 2009, the RO 
informed the Veteran of the unavailability of his records.  
He was additionally informed that if he had copies of his 
records, he should submit them.  In a response from the 
Veteran received later that month, the Veteran indicated that 
he had not in fact received a copy of his records when he 
left his unit of B Company 1st of the 303rd Armor Battalion.

In a May 2005 statement, the Veteran indicated that he had 
been attached to "B Co. 1/303rd AR" while stationed in Iraq.  
Having narrowed the timing of the Veteran's reported in-
service stressor to a window of less than three months (June 
2004 to September 2004) and specific the unit to which the 
Veteran was assigned during that time period, the Board 
concludes that the alleged stressor may be capable of 
verification and that the RO should attempt to verify that 
stressor through the United States Army & Joint Services 
Records Research Center (JSRRC).

The Veteran has not yet undergone a VA examination to address 
whether any currently diagnosed psychiatric condition is 
related to his period of active service. For this reason, and 
given that this claim is being remanded for additional 
development on other grounds, the Board finds that the 
Veteran should be afforded an examination and etiological 
opinion to fully and fairly address the merits of his claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file all records from the VA 
Medical Center in Spokane, Washington, 
dated from November 2008 to February 
2009, and all records from any VA 
facility in Idaho where the Veteran has 
received treatment dated from February 
2009 to the present.

2.  After receiving authorization from 
the Veteran regarding the release of 
records from all Vet Centers from which 
he received treatment, obtain such 
records from each facility identified.

3.  Request that the JSRRC perform 
searches of all available and 
appropriate records, including unit 
histories and log books for the "B Co. 
1/303rd AR," during the time period 
from June 2004 to September 2004, 
inclusive, in an attempt to verify the 
Veteran's alleged in-service stressor 
(an incident involving two teenage boys 
having placed a mortar round near where 
the Colonel and Sergeant Major were 
located).  If the stressor is not 
capable of corroboration, the Veteran 
should be informed.

4.  Schedule the Veteran for an 
audiological examination for the 
purpose of ascertaining whether his 
hearing loss is the result of the 
hazardous noise exposure in active 
service.  The report of examination 
should reflect that the claims folder 
was reviewed.  All opinions expressed 
by the examiner should be accompanied 
by a complete rationale, with citation 
to relevant medical findings.  Based 
upon a review of the claims folder, the 
examiner should provide the following 
opinion:

Is it at least as likely as not (50 
percent probability or greater) that 
the Veteran's hearing loss is 
causally related to his period of 
active service, including exposure to 
hazardous noise?  The examiner should 
consider the minimal hearing loss 
documented on examination prior to 
separation from service in 
determining whether his current 
hearing loss is related and the 
Veteran's statements regarding 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of 
in-service injury and instead relied 
upon the absence of evidence in the 
service medical records to provide a 
negative opinion).

5.  After the above development has 
been completed, schedule the Veteran 
for a VA examination to determine the 
current nature and etiology of any 
psychiatric disability.  The claims 
file should be reviewed by the examiner 
and that review should be indicated in 
the examination report.  The examiner 
should specifically attempt to 
reconcile the opinion with all other 
pertinent evidence of record, including 
the service treatment records 
reflecting the Veteran's statement that 
he had feared for his life while 
stationed in Iraq, the post-service 
medical records reflecting complaints 
and clinical findings of multiple 
psychiatric symptoms; including 
depression, memory loss, and difficulty 
sleeping, and the statements of the 
Veteran, his spouse, and 
representative, regarding a history of 
psychiatric problems since the reported 
in-service stressor.  The VA examiner's 
opinion should specifically address the 
following:

a) Diagnose all psychiatric 
disabilities demonstrated during the 
pendency of the appeal, to include, 
but not limited to anxiety, 
depression, and PTSD.

b) Provide a full multi-axial 
diagnosis and specifically state 
whether or not each criterion for a 
diagnosis of PTSD is met pursuant to 
the Diagnostic and Statistic Manual 
of Mental Disorders, Fourth Edition 
(DSM- IV).

c) If a diagnosis of PTSD is 
warranted, specify the specific in-
service stressor or stressors upon 
which that diagnosis is based.

d) Discuss whether it is as likely as 
not (more than 50 percent 
probability) that any current 
psychiatric disability is related to 
any aspect of the Veteran's active 
service.  

In doing so, the examiner must 
acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(examination was inadequate where the 
examiner did not comment on the 
Veteran's report of in-service injury 
and instead relied on the absence of 
evidence in the service medical records 
to provide a negative opinion).

6.  Then, readjudicate the claims for 
service connection hearing loss and for 
an acquired psychiatric disorder.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


